DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 9/3/2020.  Claims 1-59 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-59 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-59 are to a statutory category. For example, independent claim 1, and similarly independent claims 15 and 28, are directed, in part, to a methods and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for predictively determining a patient’s likelihood to adhere to a healthcare treatment plan and an activity plan for such patient by

CLAIM 1:
creating a survey comprising a plurality of survey items related to selected determined obstacles to adherence;

interactively conducting the survey for a given patient by having the patient use a movable feature of a graphical interface to respectively capture and definitively measure the patient’s subjective experiences for each of the plurality of survey items, to form a set of data for the given patient for the corresponding plurality of survey items; and

assessing the patient’s set of data to determine a relative score for such patient for likelihood to adhere to a healthcare treatment plan.

CLAIM 15:
interactively conducting a survey for a given participant by having the participant use a movable feature of a graphical interface to respectively capture and definitively measure the participant’s self-reported internal subjective feelings in response to a plurality of survey items concerning affect-based variables to likelihood of adherence, to form a set of internal self-reported data for the given participant; 

creating a database of measures of the participant’s external social and economic variables to likelihood of adherence, to form a set of external fact-based data for the given participant; and 

collectively assessing the participant’s internal self-reported data and external fact- based data to determine a relative score for such participant for likelihood to adhere to an activity plan.

CLAIM 28:
a memory;

a display; and

a processor coupled to the memory programmed with executable instructions, the

instructions including:

a patient survey comprising a plurality of survey items to be administered to a given patient and related to selected determined obstacles to adherence to a healthcare treatment plan for such patient,

a patient graphical interface comprising dynamically-manipulatable digital graphic shape-shifting icons for such patient to view on said display, and to capture and definitively measure subjective experiences thereof by such patient by having such patient use a movable feature to manipulate the appearance of each respective icon through a range of appearances thereof so that it reflects the self-reported intensity of how such patient feels in response to each item of the patient survey, and

an assessing component, for assessing such patient’s set of self-reported responses to determine a relative score for such patient for likelihood to adhere to a healthcare treatment plan.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-59, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 15 and 28 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to predictively determining a patient’s likelihood to adhere to a healthcare treatment plan and an activity plan for such patient by creating a survey, interactively conducting the survey for a given patient and assessing the patient’s set of data which are human interactions and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claims 1, and similarly independent claims 15 and 28, recite “creating a survey…”, “interactively conducting the survey for a given patient…” and “assessing the patient’s set of data…” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion.. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 15 and 28 but further describe the elements and/or recite field of use limitations. Therefore, dependent claims  are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a graphical user interface, a database, a memory, a display, a processor coupled to the memory programmed with instructions, a hardware and software platform, a plurality of networked-based-non-transitory storage devices, servers, processors, which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0266] of applicant's specification (US 2021/0065854) recites that the system/method is implemented via computer terminals and/or laptops and tablets which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 2008/0201174), in view of LaFountain (US 2008/0109252).

CLAIM 1
Ramasubramanian teaches a methodology for predictively determining a patient’s likelihood to adhere to a healthcare treatment plan for such patient (Ramasubramanian: abstract), comprising:
creating [questions] comprising a plurality of [question] items related to selected determined obstacles to adherence (Ramasubramanian: abstract; ¶¶ [0016]; FIGS. 1-27);
interactively conducting the [questions] for a given patient by having the patient use a movable feature of a graphical interface to respectively capture and definitively measure the patient’s subjective experiences for each of the plurality of survey items, to form a set of data for the given patient for the corresponding plurality of [question] items (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7); and
assessing the patient’s set of data to determine a relative score for such patient to adhere to a healthcare treatment plan (Ramasubramanian: abstract; ¶¶ [0196]; FIGS. 1-27).

Ramasubramanian does not appear to explicitly teach the following:
survey.

LaFountain, however, teaches the following:
survey (LaFountain: abstract; ¶ [0010]-[0012]; FIGS. 10-12).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and system for predicting patient compliance with medical treatment, as taught by LaFountain, with the personalized medical adherence management system, as taught by Ramasubramanian, with the motivation of optimizing patient medical treatment (LaFountain: ¶¶ [0001]-[0007]).

CLAIM 2
Ramasubramanian teaches methodology as in claim 1, wherein the graphical interface comprises a respective shape-shifting icon for at least one of the survey items and a movable element for the patient to continuously manipulate the shape-shifting icon through a range of appearances designed to correlate with the intensity of the patient’s feelings in response to a survey item, and the definitive measurement captured with each icon corresponds directly to the final point of continuous manipulation established by the patient through such range of appearances in response to a particular survey item (Ramasubramanian: abstract; ¶¶ [0208]; FIGS. 1-27).

CLAIM 3
Ramasubramanian teaches methodology as in claim 2, wherein the shape-shifting icons are pre-validated for a selected population of patients in which the given patient is a member, to validate that each icon and its range of appearances represents the subject matter of its associated item and attendant range of intensities thereof (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

CLAIM 4
Ramasubramanian teaches the methodology as in claim 1, wherein the graphical interface comprises patient-adjustable dynamically-manipulatable digital graphic displays for each of the survey items, rendering scaled values to capture and definitively measure subjective experiences by having the patient use a movable bar to manipulate at least one of each respective icon so that it reflects how the patient feels in response to each item (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 1-27).

CLAIM 5
Ramasubramanian teaches methodology as in claim 1, wherein assessing the patient’s set of data includes establishing a predictive score for the given patient indexed relative to ranges of scoring of sets of data for responses to items involving the same shape-shifting icons as have been used in the survey for the given patient and pre-validated for a selected population of patients in which the given patient is a member (Ramasubramanian: abstract; ¶¶ [0090]; FIGS. 18).

CLAIM 6
Ramasubramanian teaches methodology as in claim 1, wherein assessing the patient’s set of data includes establishing one of a relatively high, medium, or low probability of adherence to a healthcare treatment plan for the given patient (Ramasubramanian: abstract; ¶¶ [0093]; FIGS. 20).

CLAIM 7
Ramasubramanian teaches the methodology as in claim 1, wherein assessing the patient’s set of data includes establishing a specific score within an indexed range to relatively assess the probability of adherence to a healthcare treatment plan for the given patient (Ramasubramanian: abstract; ¶¶ [0093]; FIGS. 20).

CLAIM 8
Ramasubramanian teaches methodology as in claim 7, wherein the indexed range comprises a scaled range from between 0 and 100 (Ramasubramanian: abstract; ¶¶ [0138]; FIGS. 1-27).

CLAIM 9
Ramasubramanian teaches methodology as in claim 1, further including reporting the determined relative score to at least one of the given patient, healthcare staff supporting the patient, researchers, administrators, payors, and supportive associates of the given patient (Ramasubramanian: abstract; ¶¶ [0182]; FIGS. 15).

CLAIM 10
Ramasubramanian teaches methodology as in claim 9, further including subsequently interactively conducting the same or a different survey for the given patient at a later point in time, and reporting an updated relative score to at least one of the given patient, healthcare staff supporting the patient, researchers, administrators, payors, and supportive associates of the given patient (Ramasubramanian: abstract; ¶¶ [0182]; FIGS. 15).

CLAIM 11
Ramasubramanian teaches methodology as in claim 1, further including: creating a database of measures of the patient’s health status indicators and external social and economic variables to likelihood of adherence, to form a set of fact-based data for the given participant; and collectively assessing the patient’s internal self-reported data and fact-based data to determine a relative score for the given patient for likelihood to adhere to a healthcare treatment plan for the given patient (Ramasubramanian: abstract; ¶¶ [071]; FIGS. 2).

CLAIM 12
Ramasubramanian teaches methodology as in claim 11, wherein the patient’s health status indicators include at least one of body mass index (BMI), blood Alc levels, and Rx fill/refill data for the given patient (Ramasubramanian: abstract; ¶¶ [0083]; FIGS. 1-27).

CLAIM 13
Ramasubramanian teaches methodology as in claim 1, wherein the healthcare treatment plan comprises at least one of a plan of treatment for a particular condition of a given patient and a wellness activities plan for a given patient (Ramasubramanian: abstract; ¶¶ [0084]; FIGS. 1-27).

CLAIM 14
Ramasubramanian teaches methodology as in claim 1, wherein the items include at least one of a question, an image, a statement, a sound bite, and a video file presented to the patient for capture of the patient’s subjective response thereto (Ramasubramanian: abstract; ¶¶ [0193]; FIGS. 1-27).

CLAIM 15
Ramasubramanian teaches a methodology for predictively determining a participant’s likelihood to adhere to an activity plan for such participant, (Ramasubramanian: abstract) comprising:
interactively conducting [questions] for a given participant by having the participant use a movable feature of a graphical interface to respectively capture and definitively measure the participant’s self-reported internal subjective feelings in response to a plurality of [question] items concerning affect-based variables to likelihood of adherence, to form a set of internal self-reported data for the given participant (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7);
creating a database of measures of the participant’s external social and economic variables to likelihood of adherence, to form a set of external fact-based data for the given participant (Ramasubramanian: abstract; ¶¶ [0196]; FIGS. 1-27); and
collectively assessing the participant’s internal self-reported data and external fact-based data to determine a relative score for such participant for likelihood to adhere to an activity plan (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

Ramasubramanian does not appear to explicitly teach the following:
survey.

LaFountain, however, teaches the following:
survey (LaFountain: abstract; ¶ [0010]-[0012]; FIGS. 10-12).

The motivation to include the teachings of LaFountain with the teachings of Ramasubramanian is the same as that of claim 1 above and is incorporated herein.

CLAIM 16
Ramasubramanian teaches methodology as in claim 15, wherein: said affect-based variables comprise determined obstacles to achievement of activities in an activity plan; and said graphical interface comprises dynamically-manipulatable digital graphic displays with at least one icon for each of the survey items, rendering scaled values to capture and measure subjective experiences by having the participant use a movable bar to manipulate at least one of each respective icon so that it reflects the intensity of how the participant feels in response to each item (Ramasubramanian: abstract; ¶¶ [0208]; FIGS. 1-27).

CLAIM 17
Ramasubramanian teaches methodology as in claim 16, wherein said digital graphic displays comprise a plurality of shape-shifting icons with at least one icon for each respective survey item and a movable element for the participant to continuously manipulate a shape-shifting icon through a range of appearances designed to correlate with the intensity of the participant’s feelings in response to 5 a survey item, with the appearances of the shape-shifting icons pre-validated for a population of participants in which the given participant is a member, to validate that each icon represents the subject matter of its associated item and attendant range of intensities thereof (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

CLAIM 18
Ramasubramanian teaches the methodology as in claim 15, wherein collectively assessing the participant’s internal self-reported data and external fact-based data includes establishing one of a relatively high, medium, or low probability for such participant for likelihood to adhere to an activity plan (Ramasubramanian: abstract; ¶¶ [0093]; FIGS. 20).

CLAIM 19
Ramasubramanian teaches methodology as in claim 15, wherein collectively assessing the participant’s internal self-reported data and external fact-based data includes establishing a specific score within an indexed range to relatively assess the probability for such participant for likelihood to adhere to an activity plan (Ramasubramanian: abstract; ¶¶ [0093]; FIGS. 20).

CLAIM 20
Ramasubramanian teaches the methodology as in claim 19, wherein the indexed range comprises a scaled range from between 0 and 100 (Ramasubramanian: abstract; ¶¶ [0138]; FIGS. 1-27).

CLAIM 21
Ramasubramanian teaches methodology as in claim 15, wherein the participant comprises a potential consumer for a given product, and the survey items relate to a particular product or service of potential interest to the potential consumer, as part of evaluating customer experiences or conducting consumer research relative to such particular product or service (Ramasubramanian: abstract; ¶¶ [0192]; FIGS. 1-27).

CLAIM 22
Ramasubramanian teaches methodology as in claim 16, wherein the participant comprises a patient and the activity plan comprises a health treatment plan for the patient (Ramasubramanian: abstract; ¶¶ [0084]; FIGS. 1-27).

CLAIM 23
Ramasubramanian teaches the methodology as in claim 22, further including subsequently interactively conducting the same or a different survey for the given patient at a later point in time, and reporting an updated relative score to at least one of the given patient, healthcare staff supporting the patient, researchers, administrators, payors, and supportive associates of the given patient (Ramasubramanian: ¶¶ [0182]; FIGS. 15).

CLAIM 24
Ramasubramanian teaches methodology as in claim 22, wherein the external social and economic variables to likelihood of adherence for a patient comprise social/economic factors experienced by an individual patient that negatively impact medical treatment plan adherence, including at least one of low socioeconomic status, low health literacy, low levels of education, low levels of social support, unemployment, housing instability, family dysfunction, barriers with transportation to medical care, high medication costs, and negative cultural beliefs about medical treatment (Ramasubramanian: ¶¶ [0196]; FIGS. 1-27).

CLAIM 25
Ramasubramanian teaches methodology as in claim 16, wherein the internal subjective feelings which are variables to likelihood of adherence for a patient include self-reported felt sense and intensity thereof for at least one of wellness versus illness, stress, depression, anxiety, pain, and loneliness of the patient (Ramasubramanian: abstract; ¶¶ [0208]; FIGS. 1-27).

CLAIM 26
Ramasubramanian teaches methodology as in claim 25, wherein the internal subjective feelings further include a patient’s self-reported sense and intensity of satisfaction with the patient’s most recent health provider/staff interaction (Ramasubramanian: abstract; ¶¶ [0202]; FIGS. 1-27).

CLAIM 27
Ramasubramanian teaches methodology as in claim 15, wherein the survey items include at least one of a question, an image, a statement, a sound bite, and a video file presented to the participant for capture of the participant’s subjective response thereto (Ramasubramanian: abstract; ¶¶ [0193]; FIGS. 1-27).

CLAIM 28
Ramasubramanian teaches a system for predictively determining a given patient’s likelihood to adhere to a healthcare treatment plan for each patient (Ramasubramanian: abstract), comprising:
a memory (Ramasubramanian: abstract; ¶¶ [0070]; FIGS. 1);
a display (Ramasubramanian: abstract; ¶¶ [0071]; FIGS. 2); and
a processor coupled to the memory programmed with executable instructions (Ramasubramanian: abstract; ¶¶ [0016]; FIGS. 1-27), the instructions including:
a patient [question] comprising a plurality of [question] items to be administered to a given patient and related to selected determined obstacles to adherence to a healthcare treatment plan for such patient (Ramasubramanian: abstract; ¶¶ [0016]; FIGS. 1-27),
a patient graphical interface comprising dynamically-manipulatable digital graphic shape-shifting icons for such patient to view on said display, and to capture and definitively measure subjective experiences thereof by such patient by having such patient use a movable feature to manipulate the appearance of each respective icon through a range of appearances thereof so that it reflects the self-reported intensity of how such patient feels in response to each item of the patient [question] (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7), and
an assessing component, for assessing such patient’s set of self-reported responses to determine a relative score for such patient for likelihood to adhere to a healthcare treatment plan (Ramasubramanian: abstract; ¶¶ [0196]; FIGS. 1-27).

Ramasubramanian does not appear to explicitly teach the following:
survey.

LaFountain, however, teaches the following:
survey (LaFountain: abstract; ¶ [0010]-[0012]; FIGS. 10-12).

The motivation to include the teachings of LaFountain with the teachings of Ramasubramanian is the same as that of claim 1 above and is incorporated herein.

CLAIM 29
Ramasubramanian teaches system as in claim 28, wherein the system is implemented via a hardware and software platform comprising a plurality of network-based non-transitory storage devices, servers, and processors, which are accessible by authorized users (Ramasubramanian: abstract; ¶¶ [0087]; FIGS. 15).

CLAIM 30
Ramasubramanian teaches system as in claim 29, wherein the system includes at least one network-based non- transitory storage device for being accessed by authorized users, for the update and storage therein of data on at least one particular patient concerning at least one of background external health, social, and economic variables to likelihood of adherence for such particular patient (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7).

CLAIM 31
Ramasubramanian teaches system as in claim 29, wherein the system includes at least one network-based non- transitory storage device for being accessed by at least one particular patient, for the update and storage therein of data on at least one of definitively measured subjective experiences for such particular patient in response to at least one item of the patient survey (Ramasubramanian: ¶¶ [0016]; FIGS. 1-27).

CLAIM 32
Ramasubramanian teaches system as in claim 30, wherein: the system includes at least one network-based non-transitory storage device for being accessed by at least one particular patient, for the update and storage therein of data on at least one of definitively measured subjective experiences for such particular patient in response to at least one item of the patient survey; and the assessing component is further operative for collectively assessing such patient’s set of responses along with stored data on such patient concerning background external health, social, and economic variables to likelihood of adherence, to determine a relative score for such patient for likelihood to adhere to a healthcare treatment plan (Ramasubramanian: abstract; ¶¶ [0071]; FIGS. 2).

CLAIM 33
Ramasubramanian teaches system as in claim 32, wherein the assessing component is further operative for collectively assessing such patient’s set of self-reported responses normalized relative to stored data of anonymized results from a plurality of other patients with common or similar background data (Ramasubramanian: abstract; ¶¶ [0202]; FIGS. 1-27).

CLAIM 34
Ramasubramanian teaches system as in claim 32, wherein the assessing component is further operative for storing on at least one network-based non-transitory storage device the self-reported responses and relative score for such patient for likelihood to adhere to a healthcare treatment plan, to be accessed by authorized users (Ramasubramanian: abstract; ¶¶ [0182]; FIGS. 15).

CLAIM 35
Ramasubramanian teaches ystem as in claim 34, wherein the assessing component is further operative for storing on such at least one network-based non-transitory storage device the self-reported responses and relative scores for such patient, based on repeated administrations of the same or a different patient survey to such patient, for likelihood to adhere to a healthcare treatment plan 5 data for such patient, to be accessed by authorized users (Ramasubramanian: abstract; ¶¶ [0208]; FIGS. 1-27).

CLAIM 36
Ramasubramanian teaches system as in claim 32, wherein the system further includes a reporting device for preparing a report of data otherwise stored on at least one network-based non-transitory storage device regarding the self-reported responses and relative score for such patient for likelihood to adhere to a healthcare treatment plan, and for transmitting the report to selected entities (Ramasubramanian: abstract; ¶¶ [0182]; FIGS. 15).

CLAIM 37
Ramasubramanian teaches system as in claim 36, wherein the selected entities comprise at least one of a given patient, healthcare staff supporting the given patient, researchers, administrators, payors, and supportive associates of the given patient (Ramasubramanian: abstract; ¶¶ [0182]; FIGS. 15).

CLAIM 38
Ramasubramanian teaches system as in claim 36, wherein the selected entities comprise at least one of a given patient, healthcare staff supporting the given patient, researchers, administrators, payors, and supportive associates of the given patient (Ramasubramanian: abstract; ¶¶ [0091]; FIGS. 1-27).

CLAIM 39
Ramasubramanian teaches system as in claim 28, wherein the patient movable feature comprises a patient movable bar to manipulate at least one of each respective icon so that it reflects how the patient feels in response to each item (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7).

CLAIM 40
Ramasubramanian teaches system as in claim 28, wherein the shape-shifting icons are pre-validated for a selected population of patients in which the given patient is a member, to validate that each icon and its range of appearances represents the subject matter of its associated item and attendant range of intensities thereof (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

CLAIM 41
Ramasubramanian teaches system as in claim 40, wherein the shape-shifting icons are pre-validated through an iterative icon design process which focuses on a patient’s perceived resonance between an icon and the corresponding subject matter being surveyed through use of such icon (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

CLAIM 42
Ramasubramanian teaches system as in claim 41, wherein the iterative icon design process includes use of a forced- choice validation engine paradigm to study the correlation between an icon design and the subject matter to be surveyed through use of such icon (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

CLAIM 43
Ramasubramanian teaches system as in claim 42, wherein the iterative icon design process further includes use of an intensity rating validation paradigm to study the correlation between an icon design and the range of intensities of a patient’s feelings to be represented by such icon. (Ramasubramanian: abstract; ¶¶ [0210]; FIGS. 1-27).

CLAIM 44
Ramasubramanian teaches system as in claim 28, wherein the healthcare treatment plan comprises at least one of a plan of treatment for a particular condition of a given patient and a wellness activities plan for a given patient (Ramasubramanian: abstract; ¶¶ [0109]; FIGS. 1-27).

CLAIM 45
Ramasubramanian teaches system as in claim 28, wherein the shape-shifting icons respectively comprise icons with changing aspects each including at least one of construction, display, and use including size, color, shape, opacity, and data input methods (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7).

CLAIM 46
Ramasubramanian teaches system as in claim 28, wherein the patient graphical interface captures and definitively measures subjective experiences by rendering scaled values by having the patient use a movable bar to manipulate at least one of each respective icon so that it reflects how the patient feels in response to each item (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7).

CLAIM 47
Ramasubramanian teaches system as in claim 28, wherein the relative score includes one of a relatively high, medium, or low likelihood to adhere to a healthcare treatment plan for such patient (Ramasubramanian: abstract; ¶¶ [0093]; FIGS. 20).

CLAIM 48
Ramasubramanian teaches system as in claim 28, wherein the relative score includes a specific score within an indexed range to relatively assess the likelihood to adhere to a healthcare treatment plan for such patient (Ramasubramanian: abstract; ¶¶ [0093]; FIGS. 20).

CLAIM 49
Ramasubramanian teaches system as in claim 48, wherein the indexed range comprises a scaled range from between 0 and 100 (Ramasubramanian: abstract; ¶¶ [0138]; FIGS. 1-27).

CLAIM 50
Ramasubramanian teaches system as in claim 28, wherein the survey items include at least one of a question, an image, a statement, a sound bite, and a video file presented to the patient for capture of the patient’s subjective response thereto (Ramasubramanian: abstract; ¶¶ [0193]; FIGS. 1-27).

CLAIM 51
Ramasubramanian teaches methodology as in claim 1, wherein assessing the patient’s set of data includes establishing a specific score within an indexed range to relatively assess the probability of adherence to a healthcare treatment plan and cohorts for the given patient (Ramasubramanian: abstract; ¶¶ [0071]; FIGS. 2).

CLAIM 52
Ramasubramanian teaches (methodology as in claim 51, wherein the indexed range comprises a scaled and normalized range from between 0 and a predetermined top scale number (Ramasubramanian: abstract; ¶¶ [0089]; FIGS. 17).

CLAIM 53
Ramasubramanian teaches methodology as in claim 52, wherein the predetermined top scale number falls into a range from 1 to 100 (Ramasubramanian: abstract; ¶¶ [0138]; FIGS. 1-27).

CLAIM 54
Ramasubramanian teaches methodology as in claim 22, wherein creating a database of measures further includes creating a database of measures of the participant’s external social and economic variables, and external environment variables affecting a patient’s likelihood of adherence, to form the set of external fact-based data for the given participant (Ramasubramanian: abstract; ¶¶ [0086]; FIGS. 7).

CLAIM 55
Ramasubramanian teaches methodology as in claim 54, wherein the external social and economic variables and external variables to likelihood of adherence for a patient comprise social/economic/environmental factors experienced by an individual patient that negatively impact medical treatment plan adherence, including at least one of low socioeconomic status, low health literacy, low levels of education, low levels of social support, unemployment, housing instability, poor environmental conditions, family dysfunction, barriers with transportation to medical care, high medication costs, and negative cultural beliefs about medical treatment (Ramasubramanian: abstract; ¶¶ [0196]; FIGS. 1-27).

CLAIM 56
Ramasubramanian teaches methodology as in claim 19, wherein the indexed range comprises a scaled and normalized range from between 0 and a predetermined top scale number (Ramasubramanian: abstract; ¶¶ [0089]; FIGS. 17).

CLAIM 57
Ramasubramanian teaches methodology as in claim 56, wherein the predetermined top scale number falls into a range from 1 to 100 (Ramasubramanian: abstract; ¶¶ [0138]; FIGS. 1-27).

CLAIM 58
Ramasubramanian teaches system as in claim 48, wherein the indexed range comprises a scaled and normalized range from between 0 and a predetermined top scale number (Ramasubramanian: abstract; ¶¶ [0089]; FIGS. 17).

CLAIM 59
Ramasubramanian teaches system as in claim 58, wherein the predetermined top scale number falls into a range from 1 to 100 (Ramasubramanian: abstract; ¶¶ [0138]; FIGS. 1-27).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Gandy et al. (US 2015/0356701) – Monitoring and Adapting a Patient’s Medical Regimen and Facilitating Communication With a Caregiver
Hua et al. (US 2010/0205008) – Method and System for Predicting Adherence to a Treatment

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686